Title: From John Adams to United States Senate, 16 July 1799
From: Adams, John
To: United States Senate


				The President of the United States to ———, Senator for the State of ———.
					
					United States, July 16, 1798.
				
				Certain matters touching the public good, requiring that the session of the Senate, for Executive business, should be continued, and that the members thereof should convene on Tuesday, the 17th day fo July, inst., you are desired to attend at the Senate Chamber, in Philadelphia, on that day, at ten o’clock in the forenoon, then and there to receive and deliberate on such communications as shall be made to you on my part.
				
					John Adams.
				
				
			